DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/30/2018 and 5/14/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 27 is objected to because of the following informalities:  “detect information regarding a target vehicle a head-up display” should read “detect information regarding a target vehicle; a head-up display”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a distance from the target vehicle” in line 8. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the recitation of “a distance” is referring to the distance in line 3 of claim 7 or is a new distance.
Claim 9 recites the limitation “a distance from the target vehicle” in line 8. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the recitation of “a distance” is referring to the distance in line 3 of claim 8 or is a new distance.
Claim 11 recites the limitation "the type of the road" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-17 are dependent on claim 11 and inherit the deficiencies above. Therefore, claims 12-17 are also rejected on similar grounds to claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-18 are directed to a method and recites at least one step and claims 19-26 are directed to an apparatus that comprises a processor. Therefore, claims 1-26 are within at least one of the four statutory categories (process and apparatus).
101 Analysis – Step 2A, Prong 1

Independent claim 1 includes limitations that recite an abstract idea (bolded below). Claim 1 recites:
A vehicle movement prediction method comprising: 
identifying a type of a target vehicle traveling in a target lane on a road; and 
generating movement prediction information to predict a movement of the target vehicle based on the type of the target vehicle, wherein the movement is associated with the target lane.
The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, the steps bolded above could be completed as an observation of other vehicles on the road by a driver. The driver would be able to determine whether the observed vehicle is a bus, truck, taxi, etc. and determine that if there is a bus-only lane, the bus would most likely make its way over to the bus-only lane. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim, beyond the abstract idea, integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception (mental process). The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). 
In the instant application, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment. Hence, the claim is not patent eligible.
Independent claim 19 is parallel in scope to claim 1 and ineligible for similar reasons. 
Regarding claims 2-18 and 20-26:
	Dependent claims 2-18 and 20-26 only recite limitations that further define the mental process and recite data gathering (i.e. acquiring lane information, bus stop location information, bus route information). Generating probability, as recited in the dependent claims, further embellishes the abstract idea of claims 1 and 19 because a probability of a lane change or deceleration can be predicted visually by a driver based on signaling, road signs, and vehicle lane dedications. Additionally, the determination of vehicle type (i.e. taxi, bus, garbage truck, and commuter vehicle) can be completed in 
	Therefore, claims 2-18 and 20-26 are also not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horii (U.S. Patent Application Publication No. 2016/0068156 A1).

    PNG
    media_image1.png
    649
    496
    media_image1.png
    Greyscale

Horii (US 2016/0068156 A1) Fig. 1
Regarding claim 1, Horii discloses:
A vehicle movement prediction method comprising: identifying a type of a target vehicle traveling in a target lane on a road (autonomous driving system 200 may identify the vehicle class of the neighboring vehicles 106, 108, 110, and 112, see at least [0021]); and 
generating movement prediction information to predict a movement of the target vehicle based on the type of the target vehicle, wherein the movement is associated with the target lane (autonomous driving system 200 applies typical driving patterns to the vehicle such as frequent lane change and rapid acceleration and deceleration, see at least [0024]).
Regarding claim 2, Horii discloses the elements above and further discloses:
acquiring location information associated with the type of the target vehicle (autonomous driving system 200 includes cameras to capture image data of vehicles around the autonomous vehicle 102, see at least [0019]) *Examiner sets forth image data of neighboring vehicles in proximity to vehicle is location information, 
wherein the generating of the movement prediction information comprises generating at least one of a lane-change probability or a deceleration probability of the target vehicle based on the type of the target vehicle and the location information (the system determines certain vehicle types, such as sports cars, have a likelihood of suddenly decelerating while or frequent lane changes, see at least [0015] and [0024]).
Regarding claim 3, Horii discloses the elements above and further discloses:
the lane-change probability comprises a probability of the target vehicle changing lanes (lane change pattern indicates how often particular vehicles change lanes, see at least [0047]), and 
the deceleration probability comprises a probability of the target vehicle decelerating (some vehicles are more likely to suddenly decelerate, see at least [0051]).
Regarding claim 5, Horii discloses the elements above and further discloses:
identifying a host lane of a host vehicle and the target lane from one or more lanes of 34012052.1615 the road (autonomous driving system determines own lane 104b and lane 104c of the neighboring vehicle 108 to determine likelihood of the neighboring vehicle 108 changing into lane 104b, see at least [0024]-[0025] and Fig. 1); and 
generating a target speed of the host vehicle based on the target lane, the host lane, the lane-change probability, the deceleration probability, a speed of the target vehicle, and a speed of the host vehicle (autonomous vehicle controller 220 may elect to speed up the autonomous vehicle 102 based on the prediction of movement of the neighboring vehicle, see at least [0056]).
Regarding claim 18, Horii discloses the elements above and further discloses:
A non-transitory computer-readable storage medium storing instructions that, 38012052.1615 when executed by a processor, cause the processor to perform the method of claim 1 (storage devices to store desired program code, see at least [0049]).
Regarding claim 19, Horii discloses:
A vehicle movement prediction apparatus comprising: a processor (operation executed by a processor, see at least [0076]) configured to identify a type of a target vehicle traveling in a target lane on a road (autonomous driving system 200 may identify the vehicle class of the neighboring vehicles 106, 108, 110, and 112, see at least [0021]), and to generate movement prediction information to predict a movement of the target vehicle based on the type of the target vehicle, wherein the movement is associated with the target lane (autonomous driving system 200 applies typical driving patterns to the vehicle such as frequent lane change and rapid acceleration and deceleration, see at least [0024].
Regarding claim 20
the processor is further configured to acquire location information associated with the type of the target vehicle (autonomous driving system 200 includes cameras to capture image data of vehicles around the autonomous vehicle 102, see at least [0019]) *Examiner sets forth image data of neighboring vehicles in proximity to vehicle is location information, and to generate at least one of a lane-change probability or a deceleration probability based on the type of the target vehicle and the location information (the system determines certain vehicle types, such as sports cars, have a likelihood of suddenly decelerating  while or frequent lane changes, see at least [0015] and [0024]).
Regarding claim 21, Horii discloses the elements above and further discloses:
the processor is further configured to: identify a host lane of a host vehicle and the target lane from one or more lanes of the road (autonomous driving system determines own lane 104b and lane 104c of the neighboring vehicle 108 to determine likelihood of the neighboring vehicle 108 changing into lane 104b, see at least [0024]-[0025] and Fig. 1); and 
generate a target speed of the host vehicle based on the target lane, the host lane, the lane-change probability, the deceleration probability, a speed of the target vehicle, and a speed of the host vehicle (autonomous vehicle controller 220 may elect to speed up the autonomous vehicle 102 based on the prediction of movement of the neighboring vehicle, see at least [0056]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Lv et al. (U.S. Patent Application Publication No. 2018/0341269 A1; hereinafter Lv).
Regarding claim 4, Horii discloses the elements above but does not disclose:
the lane-change probability is based on a first probability of the target vehicle travelling in the target lane without changing lanes, a second probability of the target vehicle changing a lane from the target lane to a lane on the right, and a third probability of the target vehicle changing a lane from the target lane to a lane on the left.
However, Lv teaches:
he lane-change probability is based on a first probability of the target vehicle travelling in the target lane without changing lanes, a second probability of the target vehicle changing a lane from the target lane to a lane on the right, and a third probability of the target vehicle changing a lane from the target lane to a lane on the left (a first probability is associated with an intention to stay in lane, second probability is associated with an intention to change to the left lane, and a third probability is associated with an intention to change to the right lane, see at least [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii by adding the probability of each lane taught by Lv. One of ordinary skill in the art would have been motivated to make this modification “in order to avoid collision” by estimating “the other vehicles' current position as well as predict their future intentions or trajectories” (see [0002]).
Claims 6-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Moosaei et al. (U.S. Patent Application Publication No. 2018/0203457 A1; hereinafter Moosaei).

    PNG
    media_image2.png
    626
    453
    media_image2.png
    Greyscale

Moosaei (US 2018/0203457 A1) Fig. 5
Regarding claim 6, Horii discloses the elements above and further discloses:
identifying the target lane from one or more lanes of the road (autonomous driving system determines lane 104c of the neighboring vehicle 108, see at least [0024]-[0025] and Fig. 1); and 
generating at least one of a lane-change probability or a deceleration probability of the target vehicle based on the acquired information and the identified target lane (autonomous driving system determines own lane 104b and lane 104c of the neighboring vehicle 108 to determine likelihood of the neighboring vehicle 108 changing into lane 104b based on acquired characteristics of neighboring vehicle 108, see at least [0024]-[0025] and Fig. 1).
Horii does not disclose:
identified target vehicle being a bus
acquiring any one or any combination of bus-only lane information, bus-stop location information, and bus route information of the target vehicle
However, Moosaei teaches:
in response to the type of the target vehicle being a bus (autonomous vehicle 100 detects and recognizes a bus 104, see at least [0017]), the generating of the movement prediction information comprises: 
acquiring any one or any combination of bus-only lane information, bus-stop location information, and bus route information of the target vehicle (bus avoidance module 102 retrieves route data associated with the bus and upcoming bus stops on the road, see at least [0018]); 

Regarding claim 7, the combination of Horii and Moosaei teach the elements above but Horii does not disclose:
identifying a location of a bus stop at a distance from the target vehicle based on the bus-stop location information; 
determining a lane-change direction of the target vehicle based on the identified location and the identified target lane; 
generating the lane-change probability corresponding to the lane-change direction based on a distance from the target vehicle to the bus stop and the identified target lane; and 
generating the deceleration probability of the target vehicle based on the distance from the target vehicle to the bus stop.
However, Moosaei teaches:
identifying a location of a bus stop at a distance from the target vehicle based on the bus-stop location information (“bus avoidance module 102 may recognize upcoming bus stops on the road on which it is travelling” and determine a distance between the bus and bus stop, see at least [0018] and [0026])
determining a lane-change direction of the target vehicle based on the identified location and the identified target lane; generating the lane-change probability corresponding to the lane-change direction based on a distance from the target vehicle to the bus stop and the identified target lane (predictive information indicates that bus 104 is approaching a bus stop 504 so autonomous vehicle 100 may switch lanes to avoid bus 104, see at least [0038]-[0039] and Fig. 5) *Examiner sets forth vehicle detects bus will be stopping in current lane which means the probability the bus will make a lane change is zero. ; and 
generating the deceleration probability of the target vehicle based on the distance from the target vehicle to the bus stop (location data and route information I used to predict bus 104 behavior for potential stops associated with the bus as it travels on its route, see at least [0038] and Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified road events prediction disclosed by Horii by adding the bus data taught by Moosaei. One of ordinary skill in the art would have been motivated to make this modification in order “to avoid interference with the bus” (see [0038]).
Regarding claim 8, the combination of Horii and Moosaei teach the elements above but Horii does not disclose:
predicting whether the target vehicle will turn at a crossroad connected to the road based on the bus route information; 
determining a lane-change direction of the target vehicle based on a result of the predicting and the identified target lane; and 
generating the lane-change probability corresponding to the lane-change direction based on a distance from the target vehicle to the crossroad and the identified target lane.
However, Moosaei teaches:
predicting whether the target vehicle will turn at a crossroad connected to the road based on the bus route information (using the bus route and bus stop information, the system determines the bus will stop after an intersection, see at least [0038]-[0039] and Fig. 5) *Examiner sets forth the probability of the bus turning at the intersection is zero if the bus must make a stop after the intersection.; 
determining a lane-change direction of the target vehicle based on a result of the predicting and the identified target lane; and generating the lane-change probability corresponding to the lane-change direction based on a distance from the target vehicle to the crossroad and the identified target lane (predictive information indicates that bus 104 is approaching a bus stop 504 so autonomous vehicle 100 may switch lanes to avoid bus 104, see at least [0038]-[0039] and Fig. 5) *Examiner sets forth vehicle detects bus will be stopping in current lane which means the probability the bus will make a lane change is zero.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified road events prediction disclosed by Horii by adding the bus data taught by Moosaei. One of ordinary skill in the art would have been motivated to make this modification in order “to avoid interference with the bus” (see [0038]).
Regarding claim 22
identify the target lane from one or more lanes of the road (autonomous driving system determines lane 104c of the neighboring vehicle 108, see at least [0024]-[0025] and Fig. 1); and  39012052.1615 
generate at least one of a lane-change probability or a deceleration probability of the target vehicle based on the acquired information and the identified target lane (autonomous driving system determines own lane 104b and lane 104c of the neighboring vehicle 108 to determine likelihood of the neighboring vehicle 108 changing into lane 104b based on acquired characteristics of neighboring vehicle 108, see at least [0024]-[0025] and Fig. 1).
Horii does not disclose:
identified target vehicle being a bus
acquiring any one or any combination of bus-only lane information, bus-stop location information, and bus route information of the target vehicle
However, Moosaei teaches:
in response to the type of the target vehicle being a bus (autonomous vehicle 100 detects and recognizes a bus 104, see at least [0017]), the processor is further configured to: 
acquire any one or any combination of bus-only lane information, bus-stop location information, and bus route information of the target vehicle (bus avoidance module 102 retrieves route data associated with the bus and upcoming bus stops on the road, see at least [0018]) 
.
Claims 11, 14, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Tateno (JP 2008123454 A; see reference N on PTO-892; already made of record on IDS).
Regarding claim 11, Horii discloses the elements above but does not explicitly disclose:
determining whether the target vehicle is allowed to pick up and drop off passengers or stop based on the type of the road; and generating at least one of a lane-change probability or a deceleration probability of 36012052.1615 the target vehicle based on a result of the determining.
However, Tateno teaches:
determining whether the target vehicle is allowed to pick up and drop off passengers or stop based on the type of the road  (bus travels along a route where bus stops are provided for passengers to get on and off the bus, see at least [0003]); and 
generating at least one of a lane-change probability or a deceleration probability of 36012052.1615 the target vehicle based on a result of the determining (the system determines whether the bus will change lanes based on upcoming bus stop information, see at least [0008]-[0010]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii by adding 
Regarding claim 14, the combination of Horii and Tateno teaches the elements above but Horii does not disclose:
in response to the type of the target vehicle being a commuter vehicle, the generating of at least one of the lane-change probability or the deceleration probability comprises: 
determining a number of times that passengers get on and off the commuter vehicle on the road; 
identifying the target lane from one or more lanes of the road; 
determining a lane-change direction of the commuter vehicle changing lanes to pick up or drop off passengers based on the identified target lane;  37012052.1615 
generating the lane-change probability corresponding to the lane-change direction based on the number of times and the identified target lane; and 
generating the deceleration probability of the target vehicle based on the number of times.
However, Tateno teaches:
in response to the type of the target vehicle being a commuter vehicle (obstacle detection unit detects the bus, see at least [0035])
determining a number of times that passengers get on and off the commuter vehicle on the road (the system determines bus stop position data on the road, see at least [0007]) *Examiner sets forth passengers get on and off at bus stops; 
identifying the target lane from one or more lanes of the road (driver can grasp the lane change based on bus stop location, see at least [0009] and [0010]); 
determining a lane-change direction of the commuter vehicle changing lanes to pick up or drop off passengers based on the identified target lane (determining the direction of the bus in reference to the bus stop, see at least [0010] and [0015]);  37012052.1615 
generating the lane-change probability corresponding to the lane-change direction based on the number of times and the identified target lane (determining the possibility of the bus changing direction determined by bus stop location, see at least [0008]-[0010]); and 
generating the deceleration probability of the target vehicle based on the number of times (a behavior of the bus based on bus stop information determines whether bus will decelerate, see at least [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii by adding the lane change determination of a bus taught by Tateno. One of ordinary skill in the art would have been motivated to make this modification in order to allow “a driver of a vehicle located behind a route bus to recognize the traveling direction of the route bus” (see [0006]).
Regarding claim 23
the processor is further configured to: determine whether the target vehicle is allowed to pick up and drop off passengers or stop based on the type of the road; and generate at least one of a lane-change probability or a deceleration probability of the target vehicle based on a result of the determining.
However, Tateno teaches:
the processor is further configured to: determine whether the target vehicle is allowed to pick up and drop off passengers or stop based on the type of the road (bus travels along a route where bus stops are provided for passengers to get on and off the bus, see at least [0003]); and 
generate at least one of a lane-change probability or a deceleration probability of the target vehicle based on a result of the determining (the system determines whether the bus will change lanes based on upcoming bus stop information, see at least [0008]-[0010]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii by adding the lane change determination of a bus taught by Tateno. One of ordinary skill in the art would have been motivated to make this modification in order to allow “a driver of a vehicle located behind a route bus to recognize the traveling direction of the route bus” (see [0006]).
Regarding claim 25, the combination of Horii and Tateno teaches the elements above but Horii does not disclose:
in response to the type of the target vehicle being a commuter vehicle, the processor is further configured to: determine a number of times that passengers get on 
However, Tateno teaches:
in response to the type of the target vehicle being a commuter vehicle (obstacle detection unit detects the bus, see at least [0035]), the processor is further configured to: 
determine a number of times that passengers get on and off the commuter vehicle on the road (the system determines bus stop position data on the road, see at least [0007]) *Examiner sets forth passengers get on and off at bus stops;  40012052.1615 
identify the target lane from one or more lanes of the road (driver can grasp the lane change based on bus stop location, see at least [0009] and [0010]); 
determine a lane-change direction of the commuter vehicle changing lanes to pick up or drop off passengers based on the identified target lane (determining the direction of the bus in reference to the bus stop, see at least [0010] and [0015]); 
generate the lane-change probability corresponding to the lane-change direction based on the number of times and the identified target lane (determining the possibility of the bus changing direction determined by bus stop location, see at least [0008]-[0010])
generate the deceleration probability of the target vehicle based on the number of times (a behavior of the bus based on bus stop information determines whether bus will decelerate, see at least [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii by adding the lane change determination of a bus taught by Tateno. One of ordinary skill in the art would have been motivated to make this modification in order to allow “a driver of a vehicle located behind a route bus to recognize the traveling direction of the route bus” (see [0006]).
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Tateno as applied to claim 11 above and further in view of Kaushansky et al. (U.S. Patent No. 10,372,130 B1; hereinafter Kaushansky).
Regarding claim 12, the combination of Horii and Tateno teaches the elements above but Horii does not disclose:
in response to the type of the target vehicle being a taxi, the generating of the at least one of the lane-change probability or the deceleration probability comprises: 
determining a number of times that passengers get on and off the taxi on the road; 
identifying the target lane from one or more lanes of the road; 
determining a lane-change direction of the taxi changing lanes to pick up or drop off passengers based on the identified target lane; 
generating the lane-change probability corresponding to the lane-change direction based on the number of times and the identified target lane; and 
generating the deceleration probability of the target vehicle based on the number of times.
However, Tateno teaches:
determining a number of times that passengers get on and off the vehicle on the road (the system determines bus stop position data on the road, see at least [0007]) *Examiner sets forth passengers get on and off at bus stops; 
identifying the target lane from one or more lanes of the road (driver can grasp the lane change based on bus stop location, see at least [0009] and [0010]); 
determining a lane-change direction of the vehicle changing lanes to pick up or drop off passengers based on the identified target lane (determining the direction of the bus in reference to the bus stop, see at least [0010] and [0015]); 
generating the lane-change probability corresponding to the lane-change direction based on the number of times and the identified target lane (determining the possibility of the bus changing direction determined by bus stop location, see at least [0008]-[0010]); and 
generating the deceleration probability of the target vehicle based on the number of times (a behavior of the bus based on bus stop information determines whether bus will decelerate, see at least [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii by adding the lane change determination of a bus taught by Tateno. One of ordinary skill in the art would 
The combination of Horii and Tateno does not explicitly teach:
the type of the target vehicle being a taxi
However, Kaushansky teaches:
taxis, shuttles, busses, trains are passenger vehicles, see at least col. 6 lines 36-38 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii and the lane change determination of a bus taught by Tateno by adding the taxis taught by Kaushansky. Both busses and taxis are forms of passenger transportation and would be considered a design choice. 
Regarding claim 24, the combination of Horii and Tateno teaches the elements above but Horii does not disclose:
in response to the type of the target vehicle being a taxi, the processor is further configured to: determine a number of times that passengers get on and off the taxi on the road; identify the target lane from one or more lanes of the road; determine a lane-change direction of the taxi changing lanes to pick up or drop off passengers based on the identified target lane; generate the lane-change probability corresponding to the lane-change direction based on the number of times and the identified target lane; and generate the deceleration probability of the target vehicle based on the number of times.

determine a number of times that passengers get on and off the vehicle on the road (the system determines bus stop position data on the road, see at least [0007]) *Examiner sets forth passengers get on and off at bus stops; 
identify the target lane from one or more lanes of the road (driver can grasp the lane change based on bus stop location, see at least [0009] and [0010]); 
determine a lane-change direction of the vehicle changing lanes to pick up or drop off passengers based on the identified target lane (determining the direction of the bus in reference to the bus stop, see at least [0010] and [0015]); 
generate the lane-change probability corresponding to the lane-change direction based on the number of times and the identified target lane (determining the possibility of the bus changing direction determined by bus stop location, see at least [0008]-[0010]); and 
generate the deceleration probability of the target vehicle based on the number of times (a behavior of the bus based on bus stop information determines whether bus will decelerate, see at least [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii by adding the lane change determination of a bus taught by Tateno. One of ordinary skill in the art would have been motivated to make this modification in order to allow “a driver of a vehicle located behind a route bus to recognize the traveling direction of the route bus” (see [0006]).
The combination of Horii and Tateno does not explicitly teach:
the type of the target vehicle being a taxi

taxis, shuttles, busses, trains are passenger vehicles, see at least col. 6 lines 36-38
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii and the lane change determination of a bus taught by Tateno by adding the taxis taught by Kaushansky. Both busses and taxis are forms of passenger transportation and would be considered a design choice.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Tateno, and Kaushansky as applied to claim 12 above and further in view of Rothschild (U.S. Patent Application Publication No. 2013/0231841 A1).
Regarding claim 13, the combination of Horii, Tateno, and Kaushansky teaches the elements above but does not teach:
the determining of the number of times comprises determining whether the road is an in-city road, a road in a commercial area, or a highway.
However, Rothschild teaches:
the determining of the number of times comprises determining whether the road is an in-city road, a road in a commercial area, or a highway (urban roads require frequent stops, see at least [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii, the lane change determination of a bus taught by Tateno, and the taxis taught by Kaushansky and the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Tateno as applied to claim 11 above and further in view of Kondoh et al. (U.S. Patent Application Publication No. 2007/0050110 A1; hereinafter Kondoh).
Regarding claim 15, the combination of Horii and Tateno teaches the elements above but does not teach:
the determining of the number of times comprises determining whether the road is in a residential area or a road with restrictions due to the presence of children.
However, Kondoh teaches:
the determining of the number of times comprises determining whether the road is in a residential area or a road with restrictions due to the presence of children (children facilities are areas where the speed of a driver is restricted, see at least [0114]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii and the lane change determination of a bus taught by Tateno by adding the determination of children facilities taught by Kondoh. One of ordinary skill in the art would have been motivated to make this modification in order to urge “a driver to slow down” in areas such as a school zone where children are present for safety purposes (see abstract and [0002]).
Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Tateno as applied to claim 11 above and further in view of Morad (U.S. Patent Application Publication No. 2013/0110395 A1).
Regarding claim 16, the combination of Horii and Tateno teaches the elements above but Horii does not disclose:
in response to the type of the target vehicle being a garbage truck, the generating of at least one of the lane-change probability or the deceleration probability comprises: 
determining a number of times that the garbage truck stops on the road; 
identifying the target lane from the one or more lanes of the road; 
determining a lane-change direction of the garbage truck stopping based on the identified target lane; 
generating the lane-change probability corresponding to the lane-change direction based on the number of times and the identified target lane; and 
generating the deceleration probability of the target vehicle based on the number of times.
However, Tateno teaches:
determining a number of times that the vehicle stops on the road (the system determines bus stop position data on the road, see at least [0007]); 
identifying the target lane from the one or more lanes of the road (driver can grasp the lane change based on bus stop location, see at least [0009] and [0010])
determining a lane-change direction of the vehicle stopping based on the identified target lane (determining the direction of the bus in reference to the bus stop, see at least [0010] and [0015]); 
generating the lane-change probability corresponding to the lane-change direction based on the number of times and the identified target lane (determining the possibility of the bus changing direction determined by bus stop location, see at least [0008]-[0010]); and 
generating the deceleration probability of the target vehicle based on the number of times (a behavior of the bus based on bus stop information determines whether bus will decelerate, see at least [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii by adding the lane change determination of a bus taught by Tateno. One of ordinary skill in the art would have been motivated to make this modification in order to allow “a driver of a vehicle located behind a route bus to recognize the traveling direction of the route bus” (see [0006]).
The combination of Horii and Tateno does not explicitly teach:
the type of the target vehicle being a garbage truck
However, Morad teaches:
Public transportation may include a bus, a train a boat, a garage truck, or any other vehicle used for public transportation and the routes for the public transportation, including the stop coordinates, are received. See at least [0026])

Regarding claim 26, the combination of Horii and Tateno teaches the elements above but Horii does not disclose:
in response to the type of the target vehicle being a garbage truck, the processor is further configured to: determine a number of times that the garbage truck stops on the road; identify the target lane from one or more lanes of the road; determine a lane-change direction of the garbage truck stopping based on the identified target lane; generate the lane-change probability corresponding to the lane-change direction based on the number of times and the identified target lane; and generate the deceleration probability of the target vehicle based on the number of times.
However, Tateno teaches:
determine a number of times that the vehicle stops on the road (the system determines bus stop position data on the road, see at least [0007]); 
identify the target lane from one or more lanes of the road (driver can grasp the lane change based on bus stop location, see at least [0009] and [0010]); 
determine a lane-change direction of the vehicle stopping based on the identified target lane (determining the direction of the bus in reference to the bus stop, see at least [0010] and [0015])
generate the lane-change probability corresponding to the lane-change direction based on the number of times and the identified target lane (determining the possibility of the bus changing direction determined by bus stop location, see at least [0008]-[0010]); and 
generate the deceleration probability of the target vehicle based on the number of times (a behavior of the bus based on bus stop information determines whether bus will decelerate, see at least [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii by adding the lane change determination of a bus taught by Tateno. One of ordinary skill in the art would have been motivated to make this modification in order to allow “a driver of a vehicle located behind a route bus to recognize the traveling direction of the route bus” (see [0006]).
The combination of Horii and Tateno does not explicitly teach:
the type of the target vehicle being a garbage truck
However, Morad teaches:
Public transportation may include a bus, a train a boat, a garage truck, or any other vehicle used for public transportation and the routes for the public transportation, including the stop coordinates, are received. See at least [0026])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii and the lane change determination of a bus taught by Tateno by adding the garbage truck taught by Morad. One of ordinary skill in the art would have been motivated to make this modification in .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Tateno and Morad as applied to claim 16 above and further in view of Affleck et al. (U.S. Patent Application Publication No. 2006/0178812 A1; hereinafter Affleck).
Regarding claim 17, the combination of Horii, Tateno, and Morad teaches the elements above but does not explicitly disclose:
the determining of the number of times comprises determining whether the road is in a residential area or a road in a commercial area.
However, Affleck teaches:
the determining of the number of times comprises determining whether the road is in a residential area or a road in a commercial area (schedule of garbage collection in neighborhoods, see at least [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road events prediction disclosed by Horii, the lane change determination of a bus taught by Tateno, and the garbage truck taught by Morad by adding the neighborhood garbage collection taught by Affleck. One of ordinary skill in the art would acknowledge garbage is collected in residential areas such as neighborhoods.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Ishisaka et al. (U.S. Patent Application Publication No. 2019/0279507 A1; hereinafter Ishisaka).
Regarding claim 27
A vehicle movement prediction apparatus comprising: one or more sensor configured to detect information regarding a target vehicle (sensors include cameras used to identify characteristics of neighboring vehicles, see at least [0062]); 
a processor (operation executed by a processor, see at least [0076]) configured to: 
recognize the target vehicle based on information acquired from the one or more sensors (image recognition is performed on neighboring vehicles, see at least [0033]), 41012052.1615 
identify a type of the target vehicle, and to determine whether the identified type is defined (autonomous driving system 200 may identify the vehicle class of the neighboring vehicles 106, 108, 110, and 112, see at least [0021] and [0033]), 
predict a movement of the target vehicle based on the location information of the target vehicle, in response to the identified type of the target vehicle being defined (autonomous driving system 200 applies typical driving patterns to the vehicle such as frequent lane change and rapid acceleration and deceleration, see at least [0024]), 
control a movement of a host vehicle based on a location of the host vehicle and the predicted movement of the target vehicle (autonomous vehicle controller 220 controls vehicle based on neighboring vehicle 402 such as increasing following distance, see at least [0055]-[0056]), and 
Horii does not explicitly disclose:
a head-up display (HUD); 
output the predicted movement of the target vehicle and the movement of the host vehicle through the HUD.
However, Ishisaka teaches:
a head-up display (HUD) (see at least [0045]) 
output the predicted movement of the target vehicle and the movement of the host vehicle through the HUD (future action of monitoring vehicle is displayed, see at least [0101], [0104], and Fig. 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the road event prediction disclosed by Horii by adding the head-up display taught by Ishisaka. One of ordinary skill in the art would have been motivated to make this modification in order “to provide a sense of security to a vehicle occupant by predicting a future action of a nearby vehicle near a own vehicle” (see [0020]).
Regarding claim 28, the combination of Horii and Ishisaka teaches the elements above and Horii further discloses:
a memory configured to store information detected by the sensor and location information received from a server (storage devices to store desired program code, see at least [0049]; database server 210, see at least [0033]).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable for disclosing “determining a lane-change direction of the target vehicle based on the identified bus-only lane information; determining; and generating the lane-change 
Horii discloses identifying lanes and determining the likelihood of a neighboring vehicle changing into the host vehicle’s lane (as outlined above, see at least [0024]-[0025] and Fig. 1). However, Horii does not disclose detecting buses and determining bus-only lane information to generate the probability of a lane change.
Moosaei teaches identifying a bus (see at least [0017]) and acquiring a bus route and bus stop information (see at least [0018]) but does not disclose determining bus-only lanes. Moosaei also does not teach generating a probability of a lane change based on a distance from the target vehicle to the bus-only lane. 
Tateno teaches identifying a bus and determining bus route and bus stop information (see at least [0008]-[0010]). However, Tateno also does not disclose determining bus-only lanes and generating a probability of a lane change based on a distance from the target vehicle to the bus-only lane.
Therefore, the combination of Horii, Moosaei, and Tateno fails to teach, in combination with the other elements of claim 1, “determining a lane-change direction of the target vehicle based on the identified bus-only lane information; determining; and generating the lane-change probability corresponding to the lane-change direction based on a distance from the target vehicle to the bus-only lane and the identified target lane.”
Claim 10 would be allowable because it is dependent on claim 9.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gunaratne (U.S. Patent Application Publication No. 2017/0210378 A1) teaches determining a driving behavior of a surrounding vehicle based on the vehicle type to predict a trajectory of the surrounding vehicle.
Lei et al. (U.S. Patent Application Publication No. 2019/0266890 A1) teaches using vehicle type information and lane type identification to provide routes to specific vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662